Order, Supreme Court, New York County (Charles E. Ramos, J.), entered June 13, 2008, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The market study agreement clearly and unambiguously provided that plaintiff was to be paid for the services he had rendered thereunder if certain monetary thresholds were met upon the sale or refinancing of the subject property (see Greenfield v Philles Records, 98 NY2d 562, 569-570 [2002]; Slamow v Del Col, 79 NY2d 1016 [1992]). It further provided clearly and unambiguously that the agreement terminated upon the sale or refinancing of the property. Since the property was refinanced in 1986, plaintiffs time to commence this breach of contract action expired in 1992 (see CPLR 213 [2]). Concur— Friedman, J.E, Gonzalez, Buckley and Renwick, JJ.